Citation Nr: 0700810	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-10 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for heart palpitations.

2.  Entitlement to an initial rating higher than 10 percent 
for osteochondritis desiccans of the right knee.

3.  Entitlement to an initial rating higher than 10 percent 
for osteochondritis desiccans of the left knee.

4.  Entitlement to an initial rating higher than 10 percent 
for hypertension.

5.  Entitlement to an initial rating higher than 10 percent 
for eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from November 2000 to April 
2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

A review of the record reveals that the veteran submitted his 
application for VA compensation benefits promptly upon his 
discharge from service in April 2003.  He underwent a VA 
physical examination in May 2003, but the examination does 
not provide appropriate information to rate the veteran's 
knee disabilities as his complaints of painful motion are not 
addressed as required by DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The examination report also does not include 
appropriate findings as to the area of skin covered by the 
veteran's eczema during periods of flare-ups.  As such, the 
veteran's claims must be remanded for further evaluation 
pursuant to 38 C.F.R. § 3.159(c)(4).

The Board notes that the May 2003 examination clearly shows 
that the veteran did not have heart palpitations at the time 
of his examination, but a referral for further examination 
was recommended because the veteran was noted to be quite 
young to have essential hypertension.  In August 2004, the 
veteran submitted a consent to release information from his 
private health care provider for treatment records regarding 
his hypertension.  Unfortunately, the RO did not make any 
attempt to obtain additional medical records.  Therefore, the 
claims related to the veteran's hypertension and complaints 
of heart problems must be remanded in order to obtain the 
identified records pursuant to 38 C.F.R. § 3.159(c)(1).

Upon remand, the veteran should be provided additional notice 
of his rights and responsibilities under the Veterans Claims 
Assistance Act of 2000 (VCAA) as case law created since the 
time of the May 2004 notice sent to this veteran has further 
defined VA duties.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Provide VCAA notice in compliance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473.  Perform any and all 
development deemed necessary.

2.  Obtain current consent forms from the 
veteran to retrieve treatment records 
from private sources.  Obtain all 
treatment records since the veteran's 
April 2003 discharge from service and 
associate them with the claims folder.

3.  After all treatment records are 
obtained, schedule the veteran for the 
following examinations:

(a)	an orthopedic evaluation to 
determine the severity of knee 
complaints.  The examiner should 
provide objective findings of range of 
motion and functional impairment.  The 
examiner should state at what point 
the veteran's pain starts and if there 
are any objective findings to support 
his complaints.  The examiner should 
opine whether the veteran's functional 
limitation would be further limited 
during periods of flare-ups and, if 
so, by how much.  

(b)	a dermatologic evaluation to 
determine the severity of skin rashes, 
particularly during flare-ups.  The 
examiner should provide objective 
findings of the amount of surface area 
affected by diagnosed skin disorders 
in terms of percentage of entire body 
and percentage of exposed area.  The 
examiner should opine whether the 
veteran's functional limitation would 
be further limited during periods of 
flare-ups and, if so, by how much.  

(c)	a cardiology evaluation to determine 
the severity of hypertension and 
complaints of periodic fluttering with 
shortness of breath.  The examiner 
should render all appropriate 
diagnoses and state whether the 
complaints of fluttering and shortness 
of breath are at least as likely as 
not related to service-connected 
hypertension or a disorder caused by 
hypertension.  

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


